Dismissed and Opinion Filed October 5 , 2015.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00913-CV

      JEFF SILL AND NEWPORT CONSTRUCTION SERVICES, INC., Appellants

                                               V.

                      LYNN FORNER F/K/A LYNN BEALL, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-02253-2014

                            MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                  Opinion by Justice Stoddart

       Pursuant to Texas Civil Practice and Remedies Code section 51.014 and Texas Rule of

Appellate Procedure 28.3, Jeff Sill and Newport Construction Services, Inc. have filed a petition

for permissive interlocutory appeal. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d),(f)

(West 2015); TEX. R. APP. P. 28.3. We may accept an interlocutory appeal if (1) the order being

appealed involves a controlling question of law as to which there is a substantial ground for

difference of opinion, and (2) an immediate appeal from the order may materially advance the

ultimate termination of the litigation. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d),(f)

(West 2015). A “controlling question of law as to which there is a substantial ground for

difference of opinion” has been explained as follows:
       [A] controlling question of law is one that deeply affects the ongoing process of
       litigation. If resolution of the question will considerably shorten the time, effort,
       and expense of fully litigating the case, the question is controlling. Generally, if
       the viability of a claim rests upon the court’s determination of a question of law,
       the question is controlling . . .. Substantial grounds for disagreement exist when
       the question presented to the court is novel or difficult, when controlling circuit
       law is doubtful, when controlling circuit law is in disagreement with other courts
       of appeals, and where there simply is little authority upon which the district court
       can rely. . .. Generally, a district court will make [a finding that the appeal will
       facilitate final resolution of the case] when resolution of the legal question
       dramatically affects recovery in a lawsuit.

ADT Sec. Servs., Inc. v. Van Peterson Fine Jewelers, 05-15-00646-CV, 2015 WL 4554519 *2

(Tex. App.—Dallas July 29, 2015, no pet.) (mem. op.) (quoting Gulf Coast Asphalt Co. v. Lloyd,

457 S.W.3d 539, 543-44 (Tex. App.—Houston [14th Dist.] 2015, no pet.)).

       The order appellants seek permission to appeal denies their motion for partial summary

judgment on their claim that a default judgment entered against them was void for lack of

service. The order further identifies three legal questions which the trial court concluded would

immediately end the dispute between the parties, Those questions concern service of process

and are well-settled. Well-settled questions are not proper for a permissive appeal because they

are not subject to “a substantial ground for difference of opinion.” See TEX. CIV. PRAC. & REM.

CODE ANN. § 51.014(d),(f); ADT, 2015 WL 4554519 *2. Accordingly, we deny the petition and

dismiss the appeal for want of jurisdiction. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(f);

TEX. R. APP. P. 28.3(j), 43.2(f).



150913F.P05



                                                     /Craig Stoddart/
                                                     CRAIG STODDART
                                                     JUSTICE




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JEFF SILL AND NEWPORT                              On Appeal from the 366th Judicial District
CONSTRUCTION SERVICES, INC.,                       Court, Collin County, Texas
Appellants                                         Trial Court Cause No. 366-02253-2014.
                                                   Opinion delivered by Justice Stoddart. Chief
No. 05-15-00913-CV         V.                      Justice Wright and Justice Lang-Miers
                                                   participating.
LYNN FORNER F/K/A LYNN BEALL,
Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Lynn Forner f/k/a Lynn Beall recover her costs, if any, of this
appeal from appellants Jeff Sill and Newport Construction Services, Inc.


Judgment entered this 5th day of October, 2015.




                                             –3–